Citation Nr: 1701987	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-43 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a bilateral, left, or right eye disorder, to include retinopathy as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

As reflected by the title page, the Board is expanding the scope of the claim to encompass any eye disorder raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral, left, or right eye disorder.  He is service-connected for diabetes mellitus, and has claimed that he has diabetic retinopathy as a result of his diabetes mellitus.  In this case, a remand is needed to obtain additional treatment records, and to obtain another VA opinion to determine the nature and etiology of any diagnosed eye disorders.

Upon review of the record, it appears that the Veteran underwent surgery for a left eye intraocular lens implant in 1997 by Dr. W. in Visalia, and a right eye intraocular lens implant in 2002.  See May 2005 VA Treatment Records; August 2008 VA Examination.  Further, March 2016 VA treatment records indicate that the Veteran was receiving treatment for anisekonia from a private physician.  None of these treatment records appear to be part of the claims file.  Upon remand, VA should attempt to obtain these records, and associate VA treatment records since April 2016 with the claims file.

The Veteran's current ocular diagnoses include a history of retinal detachment; status post scleral buckle bilaterally; pars plana vitrectomy in the right eye; pseudophakia bilaterally; ptosis in the right eye; and anisekonia.  See, e.g., March 2016 VA Treatment Records; March 2013 Private Medical Records.  Although the treatment records consistently note diabetes mellitus without retinopathy, a June 2008 VA treatment record contains the notation that the veteran "has dm retinopathy."  During an August 2008 VA examination, the examiner diagnosed the Veteran with numerous eye conditions, but found no evidence of diabetic retinopathy.  The examiner did not address the June 2008 VA treatment record, and did not offer an opinion regarding the nature and etiology of any of the other numerous diagnoses.  As such, the August 2008 examination is insufficient for rating purposes.  A remand is needed to obtain an additional VA medical opinion concerning the nature and etiology of any diagnosed eye disorders.  In offering an opinion, the examiner should address the treatment records discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records since April 2016.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning any eye disorders, specifically including surgery for a left intraocular lens implant by Dr. W in Visalia in 1997, and surgery for a right intraocular lens implant in 2002.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

3.  After any additional documents are obtained and associated with the electronic claims file, forward the claims folder to a qualified examiner for an addendum opinion.  The examiner should answer the following questions:

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has diabetic retinopathy?  In providing this opinion, the examiner must address the June 2008 VA treatment record containing the notation that the veteran "has dm retinopathy."

Is it at least as likely as not (i.e., a 50 percent probability or greater) that any other diagnosed bilateral, left, or right eye disorders had their onset during active duty, or are otherwise etiologically related to his active duty service?  In providing this opinion, the examiner should consider the diagnoses of history of retinal detachment; status post scleral buckle bilaterally; pars plana vitrectomy in the right eye; pseudophakia bilaterally; ptosis in the right eye; and anisekonia reflected in the record.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

4.  After completing the actions detailed above, readjudicate the claim.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

